COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                               NO. 02-11-00051-CV


IN RE CURTIS LEE SHEPPARD                                                RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.



                                                    PER CURIAM


PANEL: MEIER, DAUPHINOT, and GABRIEL, JJ.

DELIVERED: March 15, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).